                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRANLETT EUGENE KIMMONS,                          Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   8
                                                                                          ORDER AND WRIT OF HABEAS
                                                v.                                        CORPUS AD TESTIFICANDUM
                                   9

                                  10    A. AVILAR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           The Court hereby orders the issuance of a Writ of Habeas Corpus Ad Testificandum for the

                                  14   telephone appearance of BRANLETT EUGENE KIMMONS, inmate no. BG3842, presently in

                                  15   custody at the California Institution for Men, on October 23, 2018 at 2:00 p.m. for a telephone

                                  16   conference to be held by the Court.

                                  17           The Court also orders that no later than 48 hours in advance of the call on October

                                  18   23, 2018, plaintiff appear by phone to schedule his appearance with CourtCall at 866-582-

                                  19   6878.

                                  20

                                  21   To: Warden, California Institution for Men, P.O. Box 128, Chino, CA 91708

                                  22

                                  23           WE ORDER that you produce by telephone BRANLETT EUGENE KIMMONS, inmate

                                  24   no. BG3842, in your custody at the California Institution for Men, for a telephone conference to

                                  25   be held by the Court on October 23, 2018 at 2:00 p.m. WE FURTHER ORDER that no later than

                                  26   48 hours in advance of the call on October 23, 2018, plaintiff shall appear by phone to schedule

                                  27   his appearance with CourtCall at 866-582-6878. WE FURTHER ORDER that you coordinate

                                  28   with Defendants’ counsel in the above-titled case to allow inmate KIMMONS to participate in the
                                   1   scheduled telephone conference.

                                   2          YOU ARE FURTHER ORDERED to notify the Court of any change in custody of the

                                   3   inmate and shall provide the new custodian with a copy of this writ.

                                   4          IT IS SO ORDERED.

                                   5   Dated: October 5, 2018

                                   6

                                   7
                                                                                                   JAMES DONATO
                                   8                                                               United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                        BRANLETT EUGENE KIMMONS,
                                   5                                                          Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   6
                                                v.                                            CERTIFICATE OF SERVICE
                                   7
                                        A. AVILAR,
                                   8
                                                       Defendant.
                                   9

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on October 5, 2018, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18   Branlett Eugene Kimmons ID: BG3842
                                       Cal. Instit. for Men
                                  19   P.O. Box 600
                                       Chino, CA 91708
                                  20

                                  21

                                  22   Dated: October 5, 2018

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      LISA R. CLARK, Deputy Clerk to the
                                  28                                                      Honorable JAMES DONATO

                                                                                          3
